75 N.J. 372 (1978)
382 A.2d 1121
RUSSELL W. THOMAS, PLAINTIFF-RESPONDENT,
v.
EDWARD W. McGRATH, UNION COUNTY PROSECUTOR, DEFENDANT, AND THE BOARD OF CHOSEN FREEHOLDERS OF THE COUNTY OF UNION, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued January 23, 1978.
Decided February 15, 1978.
Mr. Edward J. Toy, Assistant County Counsel, argued the cause for appellant.
*373 Mr. Kenneth J. Grispin argued the cause for respondent (Messrs. Read, Leib, Kraus and Grispin, attorneys; Mr. Walter L. Leib, of counsel).
PER CURIAM.
The judgment of the Appellate Division is reversed substantially for the reasons expressed in Judge Morgan's dissenting opinion which is reported at 145 N.J. Super. 288, 296.
Three members of the Court would affirm the judgment of the Appellate Division substantially for the reasons expressed in the majority opinion of that Court.
For reversal  Chief Justice HUGHES and Justices SULLIVAN, SCHREIBER and HANDLER  4.
For affirmance  Justices PASHMAN and CLIFFORD and Judge CONFORD  3.